               Case 1:16-cv-07075-VSB-OTW Document 256 Filed 02/12/20 Page 1 of 3




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         VALERIE E. SMITH
Corporation Counsel                             100 CHURCH STREET                                         Senior Counsel
                                                NEW YORK, NY 10007                                 Phone: (212) 356-2398
                                                                                                     Fax: (212) 356-3509
                                                                                                    vsmith@law.nyc.gov


                                                                             February 12, 2020
        BY ECF
        Honorable Vernon S. Broderick
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                                      Re:     Diarra v. City of New York
                                              16 CV 7075 (VSB) (OTW)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, representing Defendant City of New York in the above-captioned matter.
        Defendant writes in opposition to plaintiff’s letter dated, February 10, 2020 in which plaintiff
        requests that the Court deny defendant’s motion for costs as untimely. (ECF No. 254). Defendant
        submits that the Court should deny plaintiff’s request, lift the stay on defendant’s motion for
        costs, and allow the Clerk of the Court to render a decision on costs.

        THE LEGAL STANDARD:

               Preliminarily, plaintiff misrepresents the legal standard for a motion for costs as well as
        the very language of FED. R. CIV. P. 54. Specifically, plaintiff claims that Rule 54(2)(B) states:
        “Timing and Contents of the Motion: Unless a statute or a court order provides otherwise, the
        motion must: (i) be filed no later than 14 days after the entry of judgment in which to renew their
        requests for costs.” This is not the text of the Rule nor the proper standard for an application for
        costs.

               Federal Rule of Civil Procedure 54(d)(1) governs the taxation of costs against an
        unsuccessful litigant in federal district court.

                               Costs Other Than Attorney’s Fees. Unless a federal statute,
                               these rules, or a court order provides otherwise, costs—
                               other than attorney’s fees—should be allowed to the
                               prevailing party. But costs against the United States, its
                               officers, and its agencies may be imposed only to the extent
                               allowed by law. The clerk may tax costs on 14 days’ notice.
     Case 1:16-cv-07075-VSB-OTW Document 256 Filed 02/12/20 Page 2 of 3



                      On motion served within the next 7 days, the court may
                      review the clerk's action.

       FED. R. CIV. P. 54(d)(1). S.D.N.Y. Local Rule 54.1 governs the timing and mechanics of
such applications:

                      (a) Request to Tax Costs. Within thirty (30) days after the
                      entry of final judgment, or, in the case of an appeal by any
                      party, within thirty (30) days after the final disposition of
                      the appeal, unless this period is extended by the Court for
                      good cause shown, any party seeking to recover costs shall
                      file with the Clerk a request to tax costs annexing a bill of
                      costs and indicating the date and time of taxation. Costs
                      will not be taxed during the pendency of any appeal. Any
                      party failing to file a request to tax costs within the
                      applicable thirty (30) day period will be deemed to have
                      waived costs. The request to tax costs shall be served upon
                      each other party not less than seven (7) days before the date
                      and time fixed for taxation. The bill of costs shall include
                      an affidavit that the costs claimed are allowable by law, are
                      correctly stated and were necessarily incurred. Bills for the
                      costs claimed shall be attached as exhibits.

       See Choi v. Citv of New York, No. lO-CV-6617 (JPO), 2013 WL 1387021, at *1
(S.D.N.Y. Apr. 5, 2013). “The local rule states that a party seeking costs may do so within thirty
days after the entry of final judgment.” Othman v. Benson, No. 13-CV-4771 (NGG)(SJB), 2019
U.S. Dist. LEXIS 125014, at *3 (E.D.N.Y. July 25, 2019)(citing E.D.N.Y. Local Civ. R.
54.1(a)).

APPLICATION

         As Your Honor is aware, judgment was entered in this case on September 21, 2018 and
plaintiff filed a Notice of Appeal two days later. (ECF Nos. 240-241). Plaintiff’s appeal was
denied on August 16, 2019. ECF No. 242. Twenty days later, on September 5, 2019, defendant
filed its motion for costs. (ECF Nos. 243-245). Therefore, in accordance with Local Rule 54.1,
defendant’s motion for costs was timely as it was filed within thirty days of the final disposition
of the appeal.

        Upon plaintiff’s request, on September 19, 2019, the Court stayed defendant’s motion
pending resolution of his petition for Writ of Certiorari. (ECF Nos. 245-247). On November 29,
2019, defendant informed the Court that plaintiff’s petition for Writ of Certiorari had been
denied, requested the stay on defendant’s motion for costs be lifted, and informed the Court that
plaintiff intended to file a petition for re-hearing. (ECF No. 250). On December 2, 2019, the
Court continued the stay on defendant’s motion for costs and ordered the parties to file a status
update once plaintiff’s petition for rehearing was resolved. On January 13, 2020, plaintiff’s
petition for rehearing was denied. Plaintiff’s counsel did not inform the undersigned or the Court
that his petition for rehearing had been denied. Instead, he filed a notice of claim with the New
York City Comptroller’s Office in order to commence a new action separate and unrelated to the

                                                2
      Case 1:16-cv-07075-VSB-OTW Document 256 Filed 02/12/20 Page 3 of 3



claims alleged in this action. Given plaintiff’s failure to inform the Court as to the final
disposition, on February 10, 2020, defendant requested the Court lift the stay on the pending
motion so that the Clerk of the Court can determine an award of costs. Defendants did not make
a renewed application for costs, as that motion was properly before the Court prior to the stay.
Once the stay is lifted, the motion, which is fully briefed, can be decided.

        Lastly plaintiff accused defendant of filing its February 10, 2020 letter (ECF No. 253) in
response to his motion to unseal. (ECF No. 252). This assertion is incorrect and inflammatory.
“[C]osts are considered an incident of judgment rather than a punitive measure.” Moore v. Ctv.
Of Del., 586 F.3d 219, 221 (2d Cir. 2009) (quotation marks and citation omitted). “[A]n award of
costs is the rule, not the exception.” Id. Defendant was obligated to inform the Court as to the
status of the case because plaintiff failed to do so. As such, defendant respectfully requests the
Court deny plaintiff’s request, lift the stay on the pending motion for costs, and refer this matter
to the Clerk of the Court for a determination on costs.

       Thank you for your consideration herein.

                                                             Respectfully submitted,




                                                             Valerie E. Smith
                                                             Senior Counsel
cc:    VIA ECF
       Kissinger Sibanda, Esq.
       The Law Officers of Kissinger N. Sibanda
       P.O. Box 714
       Livingston, NY 07039
       Attorney for Plaintiff




                                                 3
